Exhibit 4 FORM OF AGREEMENT AND PLAN OF REORGANIZATION AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is made as of this 7th day of April 2010, by and between Cash Trust Series, Inc., a Maryland corporation, with its principal place of business at 4000 Ericsson Drive, Warrendale, PA 15086-7561 (“Cash Trust Series”), with respect to Government Cash Series (the “Surviving Fund”), a series of Cash Trust Series, and Hilliard-Lyons Government Fund, Inc., a Maryland corporation, with its principal place of business at 500 West Jefferson Street, Louisville, Kentucky 40202-2823 (the “Reorganizing Fund” and, collectively with the Surviving Fund, the “Funds”). This Agreement is intended to be, and is adopted as, a plan of reorganization within the meaning of Section368(a) of the United States Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury Regulations promulgated thereunder.The reorganization will consist of: (i)the transfer of all or substantially all of the assets of the Reorganizing Fund in exchange solely for shares of the Surviving Fund (the “Surviving Fund Shares”); and (ii) the distribution of Surviving Fund Shares to the holders of the outstanding shares of the Reorganizing Fund (“Reorganizing Fund Shares”) in redemption of all outstanding Reorganizing Fund Shares and in complete liquidation and dissolution of the Reorganizing Fund as provided herein, all upon the terms and conditions set forth in this Agreement (the “Reorganization”). WHEREAS, the Surviving Fund is a separate series of Cash Trust Series, and Cash Trust Series and the Reorganizing Fund are open-end, registered management investment companies and the Reorganizing Fund owns securities that generally are assets of the character in which the Surviving Fund is permitted to invest; WHEREAS, the Surviving Fund and the Reorganizing Fund are authorized to issue their shares of stock; WHEREAS, the Directors of Cash Trust Series have determined that the Reorganization, with respect to the Surviving Fund, is in the best interests of the Surviving Fund; WHEREAS, the Directors of the Reorganizing Fund have determined that the Reorganization, with respect to the Reorganizing Fund, is in the best interests of the Reorganizing Fund; NOW, THEREFORE, in consideration of the premises and of the covenants and agreements hereinafter set forth, the parties hereto covenant and agree as follows: ARTICLEI TRANSFER OF ASSETS OF THE REORGANIZING FUND IN EXCHANGE FOR SURVIVING FUND SHARES AND LIQUIDATION AND DISSOLUTION OF THE REORGANIZING FUND 1.1THE EXCHANGE.Subject to the terms and conditions contained herein and on the basis of the representations and warranties contained herein, the Reorganizing Fund agrees to transfer all or substantially all of its assets, as set forth in paragraph1.2, to the Surviving Fund.In exchange, the Surviving Fund agreesto deliver to the Reorganizing Fund the number of full and fractional Surviving Fund Shares, determined by multiplying (a)the outstanding Reorganizing Fund Shares by (b)the ratio computed by dividing (x)the net asset value per share of the Reorganizing Fund Shares by (y)the net asset value per share of the Surviving Fund Shares, computed in the manner and as of the time and date set forth in paragraph2.2.Holders of the Reorganizing Fund Shares will receive Surviving Fund Shares in redemption of their Reorganizing Fund Shares.Such transactions shall take place at the closing on the Closing Date provided for in paragraph3.1. 1.2ASSETS TO BE ACQUIRED.The assets of the Reorganizing Fund to be acquired by the Surviving Fund shall consist of property having a value equal to the total net assets of the Reorganizing Fund, including, without limitation, cash, securities, commodities, interests in futures and dividends or interest receivable, owned by the Reorganizing Fund. The Reorganizing Fund has provided the Surviving Fund with its most recent audited financial statements, which contain a list of all of the Reorganizing Fund’s assets as of the date of such statements.The Reorganizing Fund hereby represents that as of the date of the execution of this Agreement, there have been no changes in its financial position as reflected in such financial statements other than those occurring in the ordinary course of business in connection with the purchase and sale of securities, the issuance and redemption of Reorganizing Fund Shares and the payment of normal operating expenses, dividends and capital gains distributions. 1.3LIABILITIES TO BE DISCHARGED.The Reorganizing Fund will discharge all of its liabilities and obligations prior to the Closing Date. 1.4LIQUIDATION AND DISTRIBUTION.On or as soon after the Closing Date as is conveniently practicable:(a)the Reorganizing Fund will distribute in complete liquidation of the Reorganizing Fund, prorata to its shareholders of record, determined as of the close of business on the Closing Date (the “Reorganizing Fund Shareholders”), all of the Surviving Fund Shares received by the Reorganizing Fund pursuant to paragraph1.1; and (b)the Reorganizing Fund will proceed to dissolve as set forth in paragraph1.8 below.Such distribution will be accomplished by the transfer of Surviving Fund Shares credited to the account of the Reorganizing Fund on the books of the Surviving Fund to open accounts on the share records of the Surviving Fund in the name of the Reorganizing Fund Shareholders, and representing the respective prorata number of Surviving Fund Shares due such shareholders.The liquidating distribution of the Surviving Fund Shares shall be made by the Reorganizing Fund to the Reorganizing Fund Shareholders, and thereafter the Reorganizing Fund shall have no shares of stock outstanding.All issued and outstanding Reorganizing Fund Shares will simultaneously be redeemed by the Reorganizing Fund and canceled on its books.Certificates representing Reorganizing Fund Shares, if any, shall be turned in to and canceled by the Reorganizing Fund.The Surviving Fund shall not issue certificates representing Surviving Fund Shares in connection with such transfer.After the Closing Date, the Reorganizing Fund shall not conduct any business except in connection with its dissolution. 1.5OWNERSHIP OF SHARES.Ownership of Surviving Fund Shares will be shown on the books of the Surviving Fund’s transfer agent. Surviving Fund Shares will be issued simultaneously to the Reorganizing Fund, in an amount equal in value to the aggregate net asset value of the Reorganizing Fund Shares, to be distributed to Reorganizing Fund Shareholders. 1.6TRANSFER TAXES.Any transfer taxes payable upon the issuance of Surviving Fund Shares in a name other than the registered holder of the Reorganizing Fund Shares on the books of the Reorganizing Fund as of that time shall, as a condition of such issuance and transfer, be paid by the person to whom such Surviving Fund Shares are to be issued and transferred. 1.7REPORTING RESPONSIBILITY.Any reporting responsibility of the Reorganizing Fund is and shall remain the responsibility of the Reorganizing Fund. 1.8DISSOLUTION.As soon as practicable after the distribution and liquidation described in paragraph 1.4, the Reorganizing Fund shall take further steps to wind up its affairs and to have its existence dissolved in accordance with Maryland law and other applicable requirements, and shall file with the Securities and Exchange Commission (the “Commission”) an application for deregistration as an investment company on Form N-8F and such other filings as may be required by the Commission. 1.9BOOKS AND RECORDS.All books and records of the Reorganizing Fund, including all books and records required to be maintained under the Investment Company Act of 1940, as amended (the “1940 Act”), and the rules and regulations thereunder, shall be available to the Surviving Fund from and after the Closing Date and copies thereof shall be turned over to the Surviving Fund as soon as practicable following the Closing Date. ARTICLEII VALUATION 2.1VALUATION OF ASSETS.The value of the Reorganizing Fund’s assets to be acquired by the Surviving Fund hereunder shall be the value of such assets at the closing on the Closing Date, after the declaration and payment of any dividends and/or other distributions on that date, using available market quotations (or an appropriate substitute that reflects current market conditions) in accordance with Rule 2a-7(c)(7)(ii)(A)(1) and in accordance with the valuation procedures established under such rule by the Board of Directors of the Surviving Fund or such other valuation procedures as shall be mutually agreed upon by the parties. 2.2VALUATION OF SHARES.The net asset value per share of Surviving Fund Shares shall be the net asset value per share of Surviving Fund Shares computed at the closing on the Closing Date, using the Amortized Cost Method as defined in Rule 2a-7(a)(2) in accordance with the valuation procedures established under such rule by the Board of Directors of the Surviving Fund or such other valuation procedures as shall be mutually agreed upon by the parties (and approved by their respective Boards of Directors). 2.3SHARES TO BE ISSUED.The number of Surviving Fund Shares to be issued (including fractional shares, if any) in exchange for the Reorganizing Fund’s assets, shall be determined in accordance with paragraph 1.1. 2.4DETERMINATION OF VALUE.All computations of value shall be made by State Street Bank and Trust Company, on behalf of the Surviving Fund and the Reorganizing Fund. ARTICLEIII CLOSING AND CLOSING DATE 3.1CLOSING DATE.The closing shall occur on or about July 23, 2010, or such other date(s) as the parties may agree to in writing (the “Closing Date”).All acts taking place at the closing shall be deemed to take place at 4:00 p.m. Eastern Time on the Closing Date unless otherwise provided herein.The closing shall be held at the offices of Federated Services Company, 1001 Liberty Avenue, Pittsburgh, Pennsylvania 15222-3779, or at such other time and/or place as the parties may agree. 3.2CUSTODIAN’S CERTIFICATE. State Street Bank and Trust Company, as custodian for the Reorganizing Fund (the “Custodian”), shall deliver at the Closing a certificate of an authorized officer stating that:(a)the Reorganizing Fund’s portfolio securities, cash, and any other assets have been delivered in proper form to the Surviving Fund on the Closing Date; and (b)all necessary taxes including all applicable federal and state stock transfer stamps, if any, shall have been paid, or provision for payment shall have been made, in conjunction with the delivery of portfolio securities by the Reorganizing Fund. 3.3EFFECT OF SUSPENSION IN TRADING.In the event that on the scheduled Closing Date, either:(a)the NYSE or another primary exchange on which the portfolio securities of the Surviving Fund or the Reorganizing Fund are purchased or sold, shall be closed to trading or trading on such exchange shall be restricted; or (b)trading or the reporting of trading on the NYSE or elsewhere shall be disrupted so that accurate appraisal of the value of the net assets of the Surviving Fund or the Reorganizing Fund is impracticable, the Closing Date shall be postponed until the first Friday that is a business day after the day when trading is fully resumed and reporting is restored. 3.4TRANSFER AGENT’S CERTIFICATE. State Street Bank and Trust Company, as transfer agent for the Reorganizing Fund as of the Closing Date, shall deliver at the Closing a certificate of an authorized officer stating that its records contain the names and addresses of Reorganizing Fund Shareholders, and the number and percentage ownership of outstanding shares owned by each such shareholder immediately prior to the Closing.The Surviving Fund shall cause State Street Bank and Trust Company, its transfer agent, to issue and deliver a certificate as to the opening of accounts in the Reorganizing Fund Shareholders’ names on the Surviving Fund’s share transfer books.The Surviving Fund shall issue and deliver, or cause State Street Bank and Trust Company, its transfer agent, to issue and deliver, a confirmation evidencing Surviving Fund Shares to be credited on the Closing Date to the Secretary of the Reorganizing Fund or provide evidence satisfactory to the Reorganizing Fund that the Surviving Fund Shares have been credited to the Reorganizing Fund’s account on the books of the Surviving Fund.At the Closing, each party shall deliver to the other such bills of sale, checks, assignments, share certificates, receipts, certificates, opinions,and other documents, if any, as such other party or its counsel may reasonably request. ARTICLEIV REPRESENTATIONS AND WARRANTIES 4.1REPRESENTATIONS OF THE REORGANIZING FUND.The Reorganizing Fund represents and warrants to Cash Trust Series, on behalf of the Surviving Fund, as follows: a) The Reorganizing Fund is a corporation duly organized, validly existing, and in good standing under the laws of the State of Maryland. b) The Reorganizing Fund is registered as an open-end management investment company under the 1940 Act, the Reorganizing Fund’s registration with the Commission as an investment company under the 1940 Act is in full force and effect, the Reorganizing Fund’s shares are registered under the Securities Act of 1933, as amended (“1993 Act”) and such registration has not been revoked or rescinded and is in full force and effect. c) The current prospectus and statement of additional information of the Reorganizing Fund conform in all material respects to the applicable requirements of the 1933 Act and the 1940 Act, and the rules and regulations thereunder, and do not include any untrue statement of a material fact or omit to state any material fact required to be stated or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. d) The Reorganizing Fund is not, and the execution, delivery, and performance of this Agreement will not result, in the violation of any provision of the Reorganizing Fund’s Articles of Incorporation or By-Laws or of any material agreement, indenture, instrument, contract, lease, or other undertaking to which the Reorganizing Fund is a party or by which it is bound. e) The Reorganizing Fund has no material contracts or other commitments (other than this Agreement) that will be terminated with liability to it before the Closing Date, except for liabilities, if any, to be discharged as provided in paragraph1.3 hereof.All contracts of the Reorganizing Fund will be terminated with respect to the Reorganizing Fund as of the Closing Date (including any such contracts with affiliated persons of the Reorganizing Fund). f) Except as otherwise disclosed in writing to and accepted by the Surviving Fund, no litigation, administrative proceeding, or investigation of or before any court or governmental body is presently pending or to its knowledge threatened against the Reorganizing Fund or any of its properties or assets.Any such litigation, if adversely determined, would not materially and adversely affect the Reorganizing Fund’s financial condition, the conduct of its business, or the ability of the Reorganizing Fund to carry out the transactions contemplated by this Agreement.The Reorganizing Fund knows of no facts that might form the basis for the institution of such proceedings and is not a party to or subject to the provisions of any order, decree, or judgment of any court or governmental body that materially and adversely affects its business or its ability to consummate the transactions contemplated herein. g) The audited financial statements of the Reorganizing Fund as of August 31, 2009, and for the fiscal year then ended have been prepared in accordance with generally accepted accounting principles, and such statements (copies of which have been furnished to the Surviving Fund) fairly reflect the financial condition of the Reorganizing Fund as of such date, and there are no known contingent liabilities of the Reorganizing Fund as of such date that are not disclosed in such statements. h) Since the date of the financial statements referred to in sub-paragraph(g) above, there have been no material adverse changes in the Reorganizing Fund’s financial condition, assets, liabilities or business (other than changes occurring in the ordinary course of business), or any incurrence by the Reorganizing Fund of indebtedness maturing more than one year from the date such indebtedness was incurred, except as otherwise disclosed to and accepted by the Surviving Fund.For the purposes of this sub-paragraph(h), a decline in the net asset value of the Reorganizing Fund shall not constitute a material adverse change. i) As of the date hereof, except as previously disclosed to the Surviving Fund in writing, and except as have been corrected as required by applicable law, and to the best of the Reorganizing Fund’s knowledge, there have been no material miscalculations of the net asset value of the Reorganizing Fund or the net asset value per share of any class or series of shares during the twelve-month period preceding the date hereof and preceding the Closing Date, and all such calculations have been made in accordance with the applicable provisions of the 1940 Act. j) The minute books and other similar records of the Reorganizing Fund as made available to the Surviving Fund prior to the execution of this Agreement contain a true and complete record of all action taken at all meetings and by all written consents in lieu of meetings of the shareholders of the Reorganizing Fund and of the Reorganizing Fund, the Reorganizing Fund’s Board of Directors and committees of the Reorganizing Fund’s Board of Directors. The stock transfer ledgers and other similar records of the Reorganizing Fund as made available to the Surviving Fund prior to the execution of this Agreement, and as existing on the Closing Date, accurately reflect all record transfers prior to the execution of this Agreement, or the Closing Date, as applicable, in the Reorganizing Fund Shares. k) The Reorganizing Fund has maintained, or caused to be maintained on its behalf, all books and records required of a registered investment company in compliance with the requirements of Section 31 of the 1940 Act and rules thereunder. l) All federal and other tax returns and reports of the Reorganizing Fund required by law to be filed, have been filed, and all federal and other taxes shown due on such returns and reports have been paid, or provision shall have been made for the payment thereof.To the best of the Reorganizing Fund’s knowledge, no such return is currently under audit, and no assessment has been asserted with respect to such returns. m) All issued and outstanding Reorganizing Fund Shares are duly and validly issued and outstanding, fully paid and non-assessable by the Reorganizing Fund.All of the issued and outstanding Reorganizing Fund Shares will, at the time of the Closing Date, be held by the persons and in the amounts set forth in the records of the Reorganizing Fund’s transfer agent as provided in paragraph3.4.The Reorganizing Fund has no outstanding options, warrants, or other rights to subscribe for or purchase any of the Reorganizing Fund Shares, and has no outstanding securities convertible into any of the Reorganizing Fund Shares. n) At the Closing Date, the Reorganizing Fund will have good and marketable title to the Reorganizing Fund’s assets to be transferred to the Surviving Fund pursuant to paragraph1.2, and full right, power, and authority to sell, assign, transfer, and deliver such assets hereunder, free of any lien or other encumbrance, except those liens or encumbrances to which the Surviving Fund has received notice, and, upon delivery and payment for such assets, and the filing of any articles, certificates or other documents under the laws of the State of Maryland, the Surviving Fund will acquire good and marketable title, subject to no restrictions on the full transfer of such assets, other than such restrictions as might arise under the 1933 Act, and other than as disclosed to and accepted by the Surviving Fund. o) The execution, delivery and performance of this Agreement have been duly authorized by all necessary action on the part of the Reorganizing Fund.This Agreement constitutes a valid and binding obligation of the Reorganizing Fund, enforceable in accordance with its terms, subject as to enforcement, to bankruptcy, insolvency, reorganization, moratorium, and other laws relating to or affecting creditors’ rights and to general equity principles. p) The information to be furnished by the Reorganizing Fund for use in registration statements, and other documents that may be necessary in connection with the transactions contemplated herein shall be accurate and complete in all material respects and shall comply in all material respects with federal securities and other laws and regulations. q) From the effective date of the Registration Statement (as defined in paragraph5.6), through the time of the Reorganization and on the Closing Date, any written information furnished by the Reorganizing Fund for use in the Registration Material (as defined in paragraph5.6), or any other materials provided in connection with the Reorganization, does not and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated or necessary to make the statements, in light of the circumstances under which such statements were made, not misleading. r) The Reorganizing Fund has qualified and elected to be treated as a “regulated investment company” under the Code (a “RIC”), as of and since its first taxable year; and qualifies and will continue to qualify as a RIC under the Code for its taxable year ending upon the Closing Date. s) No governmental consents, approvals, authorizations or filings are required under the 1933 Act, the Securities Exchange Act of 1934, as amended (the “1934 Act”), the 1940 Act or Maryland law for the execution of this Agreement by the Reorganizing Fund, except for the effectiveness of the Registration Statement, and the filing of any articles, certificates or other documents that may be required under Maryland law, and except for such other consents, approvals, authorizations and filings as have been made or received, and such consents, approvals, authorizations and filings as may be required subsequent to the Closing Date.No consent, authority or other approval of the shareholders of the Reorganizing Fund is required to be obtained in connection with the consummation of the transactions contemplated in this Agreement. t) The Reorganizing Fund has complied and is in compliance in all material respects with the investment policies and restrictions set forth in its registration statement currently in effect. The value of the net assets of the Reorganizing Fund has been determined and is being determined using portfolio valuation methods that comply in all material respects with the methods described in its registration statement and the requirements of the 1940 Act.There are no legal or governmental actions, investigations, inquiries, or proceedings pending or, to the Reorganizing Fund’s knowledge, threatened against the Reorganizing Fund that would question the right, power, or capacity of (i) the Reorganizing Fund to conduct its business as conducted now or at any time in the past, or (ii) the Reorganizing Fund’s ability to enter into this Agreement or to consummate the transactions contemplated by this Agreement. 4.2REPRESENTATIONS OF THE SURVIVING FUND.Cash Trust Series, on behalf of the Surviving Fund, represents and warrants to the Reorganizing Fund, as follows: a) The Surviving Fund is a separate series of a corporation, duly organized, validly existing and in good standing under the laws of the State of Maryland. b) Cash Trust Series is registered as an open-end management investment company under the 1940 Act, Cash Trust Series’ registration with the Commission as an investment company under the 1940 Act is in full force and effect, the Surviving Fund’s shares are registered under the 1933 Act and such registration has not been revoked or rescinded and is in full force and effect. c) The current prospectus and statement of additional information of the Surviving Fund conform in all material respects to the applicable requirements of the 1933 Act and the 1940 Act and the rules and regulations thereunder, and do not include any untrue statement of a material fact or omit to state any material fact required to be stated or necessary to make such statements therein, in light of the circumstances under which they were made, not misleading. d) The Surviving Fund is not, and the execution, delivery and performance of this Agreement will not, result in a violation of Cash Trust Series’ Articles of Incorporation or By-Laws or of any material agreement, indenture, instrument, contract, lease, or other undertaking to which the Surviving Fund is a party or by which it is bound. e) Except as otherwise disclosed in writing to and accepted by the Reorganizing Fund, no litigation, administrative proceeding or investigation of or before any court or governmental body is presently pending or to its knowledge threatened against the Surviving Fund or any of its properties or assets, which, if adversely determined, would materially and adversely affect its financial condition, the conduct of its business or the ability of the Surviving Fund to carry out the transactions contemplated by this Agreement.The Surviving Fund knows of no facts that might form the basis for the institution of such proceedings and it is not a party to or subject to the provisions of any order, decree, or judgment of any court or governmental body that materially and adversely affects its business or its ability to consummate the transaction contemplated herein. f) The financial statements of the Surviving Fund as of May 31, 2009 and for the fiscal year then ended have been prepared in accordance with generally accepted accounting principles, and such statements (copies of which have been furnished to the Reorganizing Fund) fairly reflect the financial condition of the Surviving Fund as of such date, and there are no known contingent liabilities of the Surviving Fund as of such date that are not disclosed in such statements. g) The unaudited financial statements of the Surviving Fund as of November 30, 2009, and for the six months then ended have been prepared in accordance with generally accepted accounting principles, and such statements (copies of which have been furnished to the Reorganizing Fund) fairly reflect the financial condition of the Surviving Fund as of such date, and there are no known contingent liabilities of the Surviving Fund as of such date that are not disclosed in such statements. h) Since the date of the financial statements referred to in sub-paragraph(g) above, there have been no material adverse changes in the Surviving Fund’s financial condition, assets, liabilities or business (other than changes occurring in the ordinary course of business), or any incurrence by the Surviving Fund of indebtedness maturing more than one year from the date such indebtedness was incurred, except as otherwise disclosed to and accepted by the Reorganizing Fund.For the purposes of this sub-paragraph(h), a decline in the net asset value of the Surviving Fund shall not constitute a material adverse change. i) All federal and other tax returns and reports of the Surviving Fund required by law to be filed, have been filed, and all federal and other taxes shown due on such returns and reports have been paid, or provision shall have been made for the payment thereof.To the best of the Surviving Fund’s knowledge, no such return is currently under audit, and no assessment has been asserted with respect to such returns. j) All issued and outstanding Surviving Fund Shares are duly and validly issued and outstanding, fully paid and non-assessable by the Surviving Fund.The Surviving Fund has no outstanding options, warrants, or other rights to subscribe for or purchase any Surviving Fund Shares, and there are no outstanding securities convertible into any Surviving Fund Shares. k) The execution, delivery and performance of this Agreement have been duly authorized by all necessary action on the part of the Surviving Fund, and this Agreement constitutes a valid and binding obligation of the Surviving Fund, enforceable in accordance with its terms, subject as to enforcement, to bankruptcy, insolvency, reorganization, moratorium, and other laws relating to or affecting creditors’ rights and to general equity principles. l) Surviving Fund Shares to be issued and delivered to the Reorganizing Fund for the account of the Reorganizing Fund Shareholders pursuant to the terms of this Agreement will, at the Closing Date, have been duly authorized.When so issued and delivered, such shares will be duly and validly issued Surviving Fund Shares, and will be fully paid and non-assessable. m) The information to be furnished by the Surviving Fund for use in registration statements, and other documents that may be necessary in connection with the transactions contemplated herein shall be accurate and complete in all material respects and shall comply in all material respects with federal securities and other laws and regulations. n) From the effective date of the Registration Statement (as defined in paragraph5.6), through the time of the Reorganization and on the Closing Date, any written information furnished by Cash Trust Series with respect to the Surviving Fund for use in the Registration Material (as defined in paragraph5.6), or any other materials provided in connection with the Reorganization, does not and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated or necessary to make the statements, in light of the circumstances under which such statements were made, not misleading. o) The Surviving Fund has qualified and elected to be treated as a RIC under the Code as of and since its first taxable year; and qualifies and shall continue to qualify as a RIC under the Code for its current taxable year. p) No governmental consents, approvals, authorizations or filings are required under the 1933 Act, the 1934 Act, the 1940 Act or Maryland law for the execution of this Agreement by Cash Trust Series, for itself and on behalf of the Surviving Fund, or the performance of the Agreement by Cash Trust Series, for itself and on behalf of the Surviving Fund, except for the effectiveness of the Registration Statement (as defined in paragraph 5.6) and the filing of any articles, certificates or other documents that may be required under Maryland law, and such other consents, approvals, authorizations and filings as have been made or received, and except for such consents, approvals, authorizations and filings as may be required subsequent to the Closing Date. q) The Surviving Fund has complied and is in compliance in all material respects with the investment policies and restrictions set forth in its registration statement currently in effect. The value of the net assets of the Surviving Fund has been determined and is being determined using portfolio valuation methods that comply in all material respects with the methods described in its registration statement and the requirements of the 1940 Act.There are no legal or governmental actions, investigations, inquiries, or proceedings pending or, to the Surviving Fund’s knowledge, threatened against the Surviving Fund that would question the right, power, or capacity of (i) the Surviving Fund to conduct its business as conducted now or at any time in the past, or (ii) the Surviving Fund’s ability to enter into this Agreement or to consummate the transactions contemplated by this Agreement. r) The Surviving Fund agrees to use all reasonable efforts to obtain the approvals and authorizations required by the 1933 Act, the 1940 Act, and any state Blue Sky or securities laws as it may deem appropriate in order to continue its operations after the Closing Date. ARTICLEV COVENANTS OF THE SURVIVING FUND AND THE REORGANIZING FUND 5.1OPERATION IN ORDINARY COURSE.The Surviving Fund and the Reorganizing Fund will each operate its respective business in the ordinary course between the date of this Agreement and the Closing Date, it being understood that such ordinary course of business will include customary dividends and shareholder purchases and redemptions. 5.2INVESTMENT REPRESENTATION.The Reorganizing Fund covenants that the Surviving Fund Shares to be issued pursuant to this Agreement are not being acquired for the purpose of making any distribution, other than in connection with the Reorganization and in accordance with the terms of this Agreement. 5.3ADDITIONAL INFORMATION.The Reorganizing Fund will assist the Surviving Fund in obtaining such information as the Surviving Fund reasonably requests concerning the beneficial ownership of the Reorganizing Fund’s shares. 5.4FURTHER ACTION.Subject to the provisions of this Agreement, the Surviving Fund and the Reorganizing Fund will each take or cause to be taken, all action, and do or cause to be done, all things reasonably necessary, proper or advisable to consummate and make effective the transactions contemplated by this Agreement, including any actions required to be taken after the Closing Date. 5.5STATEMENT OF EARNINGS AND PROFITS.As promptly as practicable, but in any case within sixty days after the Closing Date, the Reorganizing Fund shall furnish the Surviving Fund, in such form as is reasonably satisfactory to the Surviving Fund, a statement of the earnings and profits of the Reorganizing Fund for federal income tax purposes that will be carried over by the Surviving Fund as a result of Section381 of the Code, and which will be certified by the Reorganizing Fund’s Treasurer. 5.6PREPARATION OF REGISTRATION STATEMENT AND INFORMATION STATEMENT.Cash Trust Series will prepare and file with the Commission an information statement and registration statement on FormN-14 relating to the Surviving Fund Shares to be issued to shareholders of the Reorganizing Fund (the “Registration Statement”).The Registration Statement on FormN-14 shall include an information statement and a prospectus of the Surviving Fund relating to the transaction contemplated by this Agreement.The Registration
